Citation Nr: 9918177	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatocellular 
carcinoma as a result of hepatitis in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to 
August 1967 and from September 1967 to May 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an July 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board granted a motion for 
advancement on the docket.

In the July 1998 decision on appeal, the RO denied reopening 
the claim for service connection for hepatitis.  The 
appellant claims that he had hepatitis in service and that 
such was the cause of hepatocellular carcinoma.  In a 
September 1998 rating decision, the RO denied service 
connection for hepatocellular carcinoma.  The claim that the 
appellant has perfected on appeal is the claim for new and 
material evidence to reopen the claim for service connection 
for hepatitis.  However, the Board finds that the claim for 
service connection for hepatocellular carcinoma and the claim 
for service connection for hepatitis are intertwined and thus 
that the claim on appeal is entitlement to service connection 
for hepatocellular carcinoma as a result of hepatitis in 
service.  The claim for service connection for hepatocellular 
carcinoma is a new claim.


REMAND

In a January 1998 VA Form 21-4138, the appellant stated that 
he was seeking service connection for hepatitis and had been 
diagnosed with hepatocellular carcinoma and that the 
hepatitis in service caused hepatocellular carcinoma.  He 
stated that most of his medical records were in the 
Alexandria VA Medical Center in the Oncology Clinic.  He also 
submitted two VA Forms 21-4142, Authorization for Release of 
Information, and stated that such would support his claim.

In a February 1998 rating decision, the RO stated the 
following:

The veteran also indicated that most of 
his medical records are at the VA Medical 
Center in Alexandria.  He enclosed two VA 
Forms 4142, Authorization for Release of 
Information, for Saint Patrick's Hospital 
for treatment from October 1996 to the 
present and for Baynes Jones Army 
Hospital also for treatment from October 
1996 to present.  However, even if this 
evidence were obtained, it is not 
plausible that it would provide a link to 
service.

The Board disagrees and finds that the RO must attempt to 
obtain the VA medical records and the Army hospital records.

Additionally, the appellant was awarded Social Security 
Administration disability benefits.  A copy of the decision 
granting the benefits is of record; however, the medical 
records upon which the Social Security Administration relied 
to grant the benefits are not of record.  The Board finds 
that such medical records should be obtained.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the relevant VA 
records from the VA Medical Center in 
Alexandria, Louisiana and associate them 
with the claims file.

2.  The RO should obtain the medical 
records from Saint Patrick's Hospital and 
Baynes Jones Army Hospital and associate 
them with the claims file.

3.  The RO should obtain from the Social 
Security Administration legible copies of 
the records pertinent to his grant of 
Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


